By the Court, Bronson, Ch. J.
Although the new bond may be within the letter of the statute, I cannot think it within the intention of the lawmakers. When the writ of error is returnable in this court, and is not intended to operate as a stay of execution, the penalty must be one hundred and fifty dollars. But when the writ is intended to operate ás a stay, the penalty of the bond must be “ at least double the sum recovered by such judgment.” It is difficult to suppose that the legislature intended to require bail in all cases to one hundred and fifty dollars, although no delay is asked; and yet that delay may be had in many cases, on giving bail to a. much smaller amount. In this instance the judgment is twenty dollars. But we have had a case before us on error, where the recovery in the court below was two cents. If the counsel for the plaintiff in error is right, the penalty of the error bond in that case might have been four cents. Upon a reasonable construction of the statute, I think the penalty of the error bond can never be less than one hundred and fifty dollars.
Jewett J. dissented.
Motion denied.